Citation Nr: 9922691	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  94-46 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a fracture of the 
right middle finger.

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for residuals of a 
perforation of the left tympanic membrane.

4.  Whether new and material evidence has been presented to 
reopen a claim for service connection for residuals of a 
right knee injury. 

5.  Whether new and material evidence has been presented to 
reopen a claim for service connection for Raynaud's disease, 
both hands, and degenerative joint disease. 

6.  Entitlement to assignment of a higher rating for service-
connected post-traumatic stress disorder (PTSD), currently 
rated as 30 percent disabling. 

7.  Entitlement to assignment of a higher rating for service-
connected shell fragment wound scars, left medial leg, right 
lateral leg, and right flank, currently rated as 10 percent 
disabling.

8.  Other issues to be clarified.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jeffrey Parker, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to May 
1971, including service in Vietnam.  He was wounded in combat 
and was awarded the Purple Heart.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from various rating decisions by the St. Paul, Minnesota, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

On a VA Form 9 dated in April 1996 during the current appeal, 
the veteran has effectively raised the issue of entitlement 
to a total disability rating based on individual 
unemployability due to service-connected disabilities.  This 
issue, however, has not been adjudicated, developed or 
certified for appellate review.  Accordingly, it is referred 
to the RO for appropriate consideration.


FINDINGS OF FACT

1.  The veteran suffers from bilateral tinnitus which is 
related to his military service in Vietnam.  

2.  There is no medical evidence of record showing any 
currently right middle finger disability and any fracture 
suffered during the veteran's period of active military 
service. 

3.  In June 1993, the agency of original jurisdiction denied 
service connection for perforation of the left tympanic 
membrane.  The veteran was duly notified of the decision in 
July 1993 and did not enter notice of disagreement within one 
year.

4.  Evidence added to the record since the June 1993 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim for 
service connection for perforation of the left tympanic 
membrane. 

5.  The record includes medical evidence of a perforation of 
the left tympanic membrane related to the veteran's period of 
active military service.

6.  Prior to May 9, 1994, the veteran's service-connected 
PTSD was productive of no more than considerable social and 
industrial impairment, and no more than occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks (more 
than once a week); difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

7.  From May 9, 1994, the veteran's service-connected PTSD 
has been productive of no more than severe social and 
industrial impairment, and no more than occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood, 
due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech that 
is intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred during the veteran's period of 
active military service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1998).

2.  The veteran's claim of entitlement to service connection 
for residuals of a fracture of the right middle finger is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The June 1993 rating decision denying entitlement to 
service connection for a perforation of the left tympanic 
membrane is final.  38 U.S.C.A. § 7105(c) (West 1991). 

4.  Evidence received since the June 1993 rating decision 
pertinent to the perforation of the left tympanic membrane 
issue is new and material, is sufficient to well-ground the 
claim, and shows that his perforation of the left tympanic 
membrane was incurred during his period of active military 
service.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 1991); 38 
C.F.R. §§ 3.156, 3.303 (1998). 

5.  The schedular criteria for entitlement to a 50 percent 
rating for PTSD prior to May 9, 1994, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (1998); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).

6.  The schedular criteria for entitlement to a 70 percent 
rating for PTSD from May 9, 1994, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (1998); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1998).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998). 

Before the Board may address the merits of a veteran's claim, 
however, it must first be established that the claim is well 
grounded.  In this regard, a person who submits a claim for 
VA benefits shall have "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to his claim, 
and the claim must fail.  See Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."  Savage v. Gober, 10 Vet. 
App. 488, 493 (1997); see Epps v. Gober, 126 F.3d 1464, 1468 
(1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see 
also Grottveit, 5 Vet. App. at 93.  

The United States Court of Appeals for Veterans Claims (the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court) has indicated that, alternatively, a claim may 
be well grounded based on application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b) (1998).  The Court held that the 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such a 
condition.  Savage at 497-98.  That evidence must be medical, 
unless it relates to a condition that the Court has indicated 
may be attested to by lay observation.  Id.  If the 
chronicity provision does not apply, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Id at 498.  

A. Tinnitus

The veteran contends that he currently has tinnitus which is 
causally related to service.  Service medical records are 
negative for complaints, findings, or diagnosis of tinnitus.  
However, there are notations in service records which, 
although not entirely legible, do appear to refer to some 
difficulty with hearing after what was thought to be a 
perforation of the left tympanic membrane.  It appears from a 
review of the service medical records that these complaints 
were associated with treatment resulting from a shell 
explosion which resulted in shell fragment wounds to the 
lower extremities (for which service connection has already 
been established.  

The record, however, does not appear to include any medical 
evidence of tinnitus until a June 1993 VA examination.  A 
review of that examination report shows that the veteran 
reported that he had had ringing in his ears for 15-20 years.  
Although an express diagnosis of tinnitus was not entered by 
the examiner, the veteran's complaints were reported in such 
a way as to suggest that the examiner believed that tinnitus 
was present bilaterally.  Further, the examination did result 
in a diagnosis of previous blast injury to the left ear. 

Based on the above medical evidence, the Board believes that 
the veteran's tinnitus. claim meets the minimal requirements 
for a well-grounded claim.  38 U.S.C.A. § 5107(a).  Moreover, 
given the clear evidence of combat wounds resulting from a 
shell blast, apparent service medical record references to 
some difficulty with hearing associated with the shell blast, 
and the June 1993 findings of bilateral tinnitus together 
with the medical finding of previous blast injury to the left 
ear, the Board believes that the positive evidence is in a 
state of equipoise with the negative evidence so as to 
warrant entitlement to service connection for tinnitus under 
38 U.S.C.A. § 5107(b). 

B. Fracture of the Right Middle Finger

Service medical records are negative for complaints, 
findings, or diagnosis of injury of the right middle finger, 
and do not demonstrate right middle finger fracture or 
disease during service.  The evidence of record reflects no 
complaints, diagnosis, or treatment of the right middle 
finger following service separation until March 1993, notably 
almost 22 years after service separation, when X-rays 
revealed degenerative changes to the middle fingers on both 
hands but no evidence of an old fracture to the right middle 
finger.  Examination in April 1993 revealed a 15 degree 
lateral angulation deformity of the long finger, the PIP 
joint, and swelling around that joint. 

There is no competent medical evidence of a nexus between the 
current degenerative changes of the right middle finger and 
the veteran's active service.  For this reason, the Board 
must find that the veteran's claim for service connection for 
right middle finger fracture is not well grounded.  
38 U.S.C.A. § 5107(a).  Unless there is a well-grounded 
claim, the benefit of the doubt doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained which, if true, would make the right middle 
finder claim "plausible."  See generally McKnight v. Gober, 
131 F.3d 1483 (Fed.Cir. 1997). 

C.  Perforation of Left Tympanic Membrane.

A claim of entitlement to service connection for a left 
eardrum perforation was denied in a June 1993 rating 
decision, and it does not appear that the veteran filed a 
notice of disagreement from that determination (although he 
apparently did file a notice of disagreement as to other 
issues).  Accordingly, the June 1993 rating decision as to a 
perforated left tympanic membrane became final.  38 U.S.C.A. 
§ 7105(c) (West 1991).  

Generally, a final decision may not thereafter be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105(c) (West 1991).  The 
exception to this rule is 38 U.S.C.A. § 5108 (West 1991), 
which states, in part, that "[i]f new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim."  See Thompson 
v. Derwinski, 1 Vet. App. 251, 253 (1991).

38 C.F.R. § 3.156(a) (1998) provides that "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant and, by itself or in 
connection with evidence previously assembled, such evidence 
must be "so significant that it must be considered in order 
to fairly decide the merits of the claim."  See generally 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir.1998).

The RO, in its November 1996 rating decision, adjudicated the 
veteran's claim as one for "service connection" for a 
perforation of the left tympanic membrane.  It appears from 
the record (and as discussed at the beginning of a April 1996 
personal hearing), that additional service medical records 
were received subsequent to the June 1993 rating decision.  
It thus appears that the RO found new and material evidence 
based on the additional records and reopened the claim.  
However, the RO denied the claim on the merits.  The Board 
has a legal duty to address the "new and material evidence" 
requirement regardless of the actions of the RO.  If the 
Board finds that no new and material evidence has been 
submitted, it is bound by statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). 

The evidence of record at the time of the June 1993 rating 
decision included certain service medical records (which the 
RO acknowledged at that time might be incomplete), private 
treatment records, and a VA compensation examination.  The 
claim was denied based, in part, on a finding of no inservice 
evidence of a perforation of the left tympanic membrane.  

The evidence added to the record since the June 1993 rating 
decision includes additional service medical records, VA and 
private treatment records, and VA examination reports.  The 
additional service medical records show a possible 
perforation of the left tympanic membrane in connection with 
a shell blast.  Significantly, VA examination in June 1993 
reported clinical findings and resulted in a diagnosis of 
previous blast injury to the left ear with good healing.  
While the diagnosis did not expressly refer to tympanic 
membrane, in the context of the examination report, the Board 
finds that the diagnosis was sufficient to show current 
evidence of residuals of a left tympanic membrane perforation 
which the veteran suffered during service as a result of a 
shell blast.  The Board therefore not only agrees with the RO 
that this claim has been reopened, but also believes the 
claim is well-grounded and that that evidence supports a 
grant of entitlement to service connection for residuals of a 
perforation of the left tympanic membrane. 

II.  Higher Disability Rating for PTSD.

The PTSD claim involves an appeal from the initial evaluation 
assigned for that service-connected disability.  Such a 
claims is by its nature  "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The Board is also satisfied that 
all relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).  In this regard, 
the Board notes the representative's request for a Social and 
Industrial Survey.  However, the extensive clinical treatment 
records and multiple examinations, which include the 
veteran's multiple reported symptomatology of PTSD and 
depression, are adequate for rating purposes, and additional 
examination or survey would serve no useful purpose at this 
time.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998). 

The Board notes that by regulatory amendment effective 
November 7, 1996, substantive changes were made to the 
schedular criteria for evaluating mental disorders, including 
PTSD, as set forth in 38 C.F.R. § 4.125 to 4.132 
(redesignated as 38 C.F.R. §§ 4.125-4.130).  See 61 Fed. Reg. 
52695-52702 (1996).  Where the law or regulations change 
while a case is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The Board notes that the RO has rated the veteran's 
claim under both the old criteria and the revised 
regulations. 

Under Diagnostic Code 9411 in effect prior to November 7, 
1996 (the "old" criteria), a 30 percent rating for PTSD is 
warranted when there is definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people.  The psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  The Board notes here that in a precedent 
opinion, dated November 9, 1993, VA's General Counsel 
concluded that "definite" as used in this context is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC. 9-93 (Nov. 9, 1993).  

The next higher rating of 50 percent rating under the old 
criteria is warranted when the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired.  By reason of psychoneurotic symptoms, 
the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment.  
A 70 percent evaluation is for application when the ability 
to establish or maintain effective or favorable relationships 
with people is severely impaired.  The psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  The highest rating of 100 percent under this 
Code is warranted when the attitudes of all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community.  Totally incapacitating 
psychoneurotic, symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.  The 
Court has held that the criteria for the 100 percent 
schedular rating under the regulations in effect prior to 
November 7, 1996 provide three independent bases for 
assignment of a 100 percent schedular rating for a 
psychiatric disorder.  See Johnson v. Brown, 7 Vet. App. 95, 
97-99 (1994).

Under Diagnostic Code 9411 effective November 7, 1996 (the 
"new" criteria), a 30 percent rating is warranted where the 
disorder is manifested by occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; and mild memory loss (such as forgetting names, 
directions, and recent events).  A 50 percent rating is 
warranted where the disorder is manifested by occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  The highest 
available rating, 100 percent, is warranted where the 
disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name. 

The record reflects that a rating decision in October 1994 
granted service connection for PTSD and assigned a 30 percent 
evaluation effective from October 1992.  The veteran's appeal 
is from this determination and is thus an appeal from the 
original assignment of a disability rating.   Therefore, the 
severity of the disability to be considered during the entire 
period from the initial assignment of disability ratings to 
the present time.  See Fenderson v. West, 12 Vet.App. 119 
(1999).

After reviewing the medical evidence of record documenting 
the veteran's psychiatric status back to the effective date 
of the grant of service connection for PTSD, the Board finds 
that an evaluation of 50 percent is warranted prior to May 9, 
1994, and that a 70 percent rating is warranted from May 9, 
1994, to the present.  

Briefly, VA medical records prior to May 9, 1994, show 
complaints of nervousness, startle reaction, and some social 
withdrawal with depression, and the Board believes the 
various reports (although not all examinations during that 
period clearly attributed all symptoms to PTSD) do show that 
the veteran's psychiatric status during that period was best 
described as severe in nature so as to warrant a 50 percent 
rating under the old criteria.  In making this determination, 
the Board views the veteran's symptoms prior to May 9, 1994, 
as being rather large, and thus sufficient to warrant a 50 
percent rating when considered in light of VAOPGCPREC. 9-93 
(Nov. 9, 1993).  

However, the Board does not believe that a rating in excess 
of 50 percent prior to May 9, 1994, is warranted under either 
the old or the new criteria  While examinations prior to May 
9, 1994, showed the veteran to be rather depressed with 
startle reaction, anger and some social withdrawal, the 
various reports describe him as  clean and appropriately 
dressed with good thought process and content.  There does 
not appear to be evidence of hallucinations, disorientation, 
obsessional rituals or near-continuous panic or depression.  
The Board finds that the criteria for the next higher rating 
of 70 percent are not met for that time period as his 
psychiatric disability picture did not result in severe 
impairment so as to warrant a 70 percent rating under the old 
criteria, nor were the symptoms listed for a 70 percent 
rating under the new criteria demonstrated prior to May 9, 
1994.

However, the report of a VA examination conducted on May 9, 
1994, documents an increase in the severity of the PTSD 
symptoms.  The examiner described the disability as chronic 
and severe and assigned a Global Assessment of Functioning 
(GAF) score of 35.  A subsequent VA examination in August 
1994, also showed chronic severe PTSD, and the examiner noted 
that the veteran's symptoms included marked flashbacks, 
intrusive recollections, extreme startle reaction, 
nightmares, flashbacks, hypervigilance, avoidance, 
significant depressive symptoms including crying, low energy, 
social isolation, and hopelessness.  The reported GAF score 
at that time was 55.  Subsequent VA outpatient treatment 
records reflect that the veteran's PTSD is difficult to 
adjust or control, and that the veteran reports nightmares 
about 3 times per week, sleep disturbance, marked flashbacks, 
intrusive recollections, extreme startle reaction, and is 
depressed most of the time, angry about what happened in 
Vietnam, with suicidal thoughts at times but no suicidal 
plan, and has had difficulty controlling his temper.  An 
entry in August 1996 assessed the veteran's PTSD as extremely 
severe.  A psychological assessment in March 1997 was that 
the veteran's PTSD was chronic and extremely severe.  An 
entry in June 1998 reflects Axis I diagnoses of PTSD and 
depression not otherwise specified, with an assigned GAF 
score of 40 currently and in the past.  Recent reports, 
including April 1999 VA mental health care records show 
continued anger, irritability and suspiciousness.  

During a personal hearing in April 1996, the veteran 
testified regarding his service-connected PTSD that there was 
a time when his nightmares and flashbacks decreased some 
before returning in October 1995, that he sometimes had more 
difficulty with his symptoms than before and sometimes he did 
not, that his social contacts were his family and going to 
the feed store, that he had an attitude problem, outbursts of 
anger, nightmares, sleep disturbance, flashbacks, difficulty 
concentrating, and that, in essence, he did not like crowds 
or socializing with people.  He testified that his symptoms 
had remained unchanged from previous compensation 
examinations. 

Based on the medical evidence beginning with the May 9, 1994, 
examination, the Board finds that the criteria for a 70 
percent rating have been met from that date on.  While not 
determinative per se, it is significant that VA examiners 
since that time have described a severe disability picture 
and have assigned GAF scores in the 35 to 55 range which 
essentially support a finding of such severe disability so as 
to warrant a 70 percent rating under the old criteria.  The 
GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual of 
Mental Disorders 32 (4th ed. 1994) (DSM-IV).  A GAF score of 
31-40 is defined as "Some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work...)."  A GAF score of 41 to 50 is defined as 
"Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  Richard v. Brown,  
9 Vet.  App. 266 (1996).  A 51 to 60 GAF score indicates 
moderate symptoms or "moderate difficulty in social, 
occupational, or school functioning."  Carpenter  v. Brown, 
8 Vet. App. 240, 242 (1995). 

However, the preponderance of the evidence is against 
entitlement to a 100 percent rating under either the old or 
the new criteria.  The evidence does not reflect that the 
veteran's PTSD was at any time during this appeal manifested 
by total impairment in the ability to obtain or retain 
employment; that all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; that the veteran has totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes; or 
psychoneurotic symptoms rendering him demonstrably unable to 
obtain or retain employment.  38 C.F.R. § 4.132.

In sum, the Board finds that a 50 percent rating for PTSD is 
warranted prior to May 9, 1994, and that a 70 percent rating 
is warranted thereafter.  In making this determination, the 
Board has resolved all reasonable doubt in the veteran's 
favor.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for tinnitus is warranted.  
The veteran's claim of entitlement to service connection for 
a perforation of the left tympanic membrane has been 
reopened; further, this claim is well-grounded, and the 
evidence warrants entitlement to service connection for a 
perforation of the left tympanic membrane.  Entitlement to a 
50 percent evaluation for PTSD prior to May 9, 1994, is 
warranted.  Entitlement to a 70 percent evaluation for PTSD 
from May 9, 1994, is warranted.  To this extent, the appeal 
is granted.

The veteran's claim of entitlement to service connection for 
residuals of a fracture of the right middle finger is not 
well grounded.  To this extent, the appeal is denied. 


REMAND

With regard to the remaining issues listed on the first page 
of this decision as well as to various other issues which 
may, or may not, be in appellate status, additional action 
and clarification is necessary before the Board may proceed 
with its appellate review.  

First of all, it appears that the November 1996 rating 
decision found no new and material evidence to reopen claims 
of entitlement to service connection for right knee 
disability and for disability of the hands.  However, the 
November 1996 rating decision applied an analysis which has 
since been rejected.  Specifically, the "reasonable 
possibility" of a change in outcome test has been found to 
be improper.  Now, when a veteran seeks to reopen a final 
decision based on new and material evidence, a three-step 
analysis must be applied.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998); Winters v. West, 12 Vet. App. 203 (1999); Elkins 
v. West, 12 Vet. App. 209 (1999).  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a).  Secondly, if new and material 
evidence has been presented, then immediately upon reopening 
the veteran's claim, the VA must determine whether the claim 
is well-grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 
8 Vet. App. 69, 75-76 (1995).  Third, if the claim is found 
to be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met. 

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see also Hodge, 155 at 1363.  
Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

In view of the change in the new and material evidence 
analysis, appropriate action by the RO is necessary to ensure 
due process of law to the veteran. 

Further, with regard to the claim of entitlement to 
assignment of a higher rating for service-connected shell 
fragment wound scars, left medial leg, right lateral leg, and 
right flank, currently rated as 10 percent disabling, the 
Board believes that the existing medical evidence does not 
allow for proper appellate review.  While it appears that 
service connection has been granted for scars and that the 
two back scars have been described as tender, there does not 
appear to be any recent medical records showing whether the 
left and right leg scars are also tender.  It also is unclear 
whether consideration has been give to whether separate 
ratings for the scars are warranted.

There also appears to be a number of other claims which have 
been advanced by the veteran over the past several years.  
Specifically, it appears that claims for service connection 
for multiple joint pains, for dizziness, for left ankle 
disability, and for left knee disability have been advanced 
and it further appears that these claims have been 
adjudicated by the RO.  However, it is not clear whether 
appeals have been completed as certain issues.  With other 
issues it is not clear whether they have been the subject of 
prior final decisions, are original claims, or are being 
treated by the RO as reopened claims.  Further, the Board 
notes at least one statement by the veteran which casts some 
doubt on a left ankle claim.  In this regard, the veteran 
stated at a March 1995 hearing that it was his right ankle, 
not his left, which he was concerned about.  

The Board notes that it is not clear from the claims file 
which issues have been certified on appeal to the Board, and 
a reading of argument submitted by the veteran's 
representative does not show that all issues have been 
addressed, thus suggesting to the Board that the procedural 
history of such additional issues may be confusing to the 
veteran and his representative as well.  In order to ensure 
that all parties are aware of all issues properly on appeal, 
clarification and appropriate action by the RO is necessary.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the procedural 
history of the present case and determine 
which issues are properly in appellate 
status and, as to those issues, determine 
and clearly indicate which issues are 
based on original claims and which are 
based on claims to reopen (clearly citing 
the prior final decision(s)) as 
appropriate.  The RO should then contact 
the veteran and his representative and 
request confirmation as to such issues 
and clarification as to whether the 
veteran has withdrawn or wishes to 
withdraw any issues.  

2.  After the above action, the RO should 
then take action to ensure that all VA 
records (pertaining to the issues which 
the RO determines remain on appeal) are 
associated with the claims file. 

3.  The veteran should then be scheduled 
for any appropriate VA examinations 
deemed necessary in view of the issue 
clarification as described above, to 
include a VA examination of the service-
connected scars to the right and left 
legs and right lower back (which 
examination should report the location, 
size and appearance of such scars as well 
as clearly indicate whether such scars 
are tender).  The claims file should be 
made available to the examiner(s) in 
connection with the examination(s). 

4.  After completion of the above, and 
any additional development deemed 
necessary by the RO, the RO should review 
the expanded record and determine whether 
the benefits sought on appeal can be 
granted.  Consideration of any claims 
which require the new and material 
analysis should be accomplished in view 
of the three-step analysis.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998); 
Winters v. West, 12 Vet. App. 203 (1999); 
Elkins v. West, 12 Vet. App. 209 (1999).  
With regard to the issue of entitlement 
to a higher rating for the service-
connected scars, the RO should formally 
determine whether separate rating are 
warranted. 

5.  As to any issue(s) which remain 
denied, the RO should furnish the veteran 
and his representative a supplemental 
statement of the case and afford them an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board. 

The purpose of this remand is to clarify certain issues, to 
ensure application of the proper new and material analysis as 
to certain of the issues, to develop the medical evidence, 
and to ensure due process of law.  The veteran and his 
representative are free to submit additional evidence and 
argument in support of the issues on appeal. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

